Citation Nr: 0202644	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  02-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  He died in March 2001.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which denied service connection 
for the cause of the veteran's death, which the appellant 
claimed as a basis to receive Dependency and Indemnity 
Compensation (DIC).


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
established for post-traumatic stress disorder (PTSD) (rated 
100 percent), residuals of cold injury of the right lower 
extremity (rated 30 percent), and residuals of cold injury of 
the left lower extremity (rated 30 percent).

2.  The immediate cause of the veteran's death many years 
after service was a myocardial infarction, due to heart 
disease and hypertension.

3.  The veteran's fatal heart disease and hypertension began 
years after service, was not caused by any incident of 
service, and was not caused or worsened by his established 
service-connected disabilities.

4.  Established service-connected disabilities did not 
substantially or materially contribute to the veteran's 
death.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312  (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from November 
1943 to April 1946.  During this World War II service, he 
received the Combat Infantryman Badge.  His service medical 
records were reportedly destroyed in the 1973 fire at the 
National Personnel Records Center.  

There are no medical records of any disorders until many 
years after service.  

Effective in February 1999, service connection and a 20 
percent rating were granted for residuals of cold injury of 
the right lower extremity, and service connection and a 20 
percent rating were granted for residuals of cold injury of 
the left lower extremity; effective in June 2000, increased 
ratings of 30 percent for the right lower extremity and 30 
percent for the left lower extremity were assigned.  
Effective in June 2000, service connection and a 100 percent 
rating were granted for PTSD.  These were the veteran's only 
established service-connected conditions.

Medical records from the 1990s to 2000 describe service-
connected PTSD and residuals of cold injury of the lower 
extremities.  These records also describe numerous other 
disorders including hypertension and heart disease (including 
coronary artery disease, status post coronary artery bypass 
grafting, and cardiomyopathy), diabetes mellitus with 
diabetic neuropathy and retinopathy, Guillain-Barre syndrome 
with partial paralysis of the extremities, degenerative joint 
disease, etc.

The veteran's death certificate indicates that he died at his 
home in March 2001 at age 86.  The immediate cause of death 
was listed as myocardial infarction, due to or as a 
consequence of congestive heart failure.  Hypertension was 
listed as a condition contributing to death but not resulting 
in the underlying cause of death.  No autopsy was performed.  
The death certificate was completed by the county coroner.

In March 2001, the veteran's widow filed her claim for DIC, 
claiming that the cause of death was service-connected.

In a letter dated in March 2001, Mr. John A. Thomason, III, 
the county coroner who signed the death certificate, 
indicated his opinion that the veteran's death was consistent 
with myocardial infarction brought on by congestive heart 
failure caused by hypertension.  He further opined that the 
veteran's hypertension was a direct result of his PTSD.  He 
stated that he listed hypertension as the underlying cause of 
the veteran's death on his death certificate in an attempt to 
furnish the veteran's family with a completed death 
certificate in a timely manner.

In an April 2001 letter, Dr. James P. Flanders, a clinical 
psychologist, recounted that he had treated the veteran 
several times in 2000 for mental problems.  He indicated that 
the veteran was an individual with a good sense of humor who 
was fairly gregarious and social, but who internalized and 
somaticized his emotional distress to the point of turning 
his emotional distress into physical symptoms.  Dr. Flanders 
stated that the veteran carried an ambient high level of 
internal distress, which was moderated and partially relieved 
by medication and therapy, but which rendered him highly 
vulnerable to physical damage from medical ailments such as 
his diagnosed heart problems.  Dr. Flanders further stated 
that the veteran likely overexerted himself doing lawn work 
which overtaxed his fragile cardiac and other physical 
systems made especially vulnerable by his PTSD.  

In May 2001, a VA physician reviewed the veteran's claims 
file and offered an opinion on the issue of service 
connection for the cause of death.  The doctor noted that the 
veteran had been followed at a VA hospital with a history of 
cardiovascular disease status post four-vessel coronary 
artery bypass graft in 1989, with hypertension.  The veteran 
was also noted to have a history of glucose intolerance.  The 
doctor commented that although there were speculative reports 
of stress causing hypertension and arteriosclerotic 
cardiovascular disease, there were no confirmed reports of a 
direct association between stress and arteriosclerotic 
cardiovascular disease/hypertension, and there was no medical 
evidence to support a direct relationship between the 
veteran's PTSD and his myocardial infarction/hypertension.

In a June 2001 decision, the RO denied service connection for 
the cause of the veteran's death.

In January 2002, the appellant filed her substantive appeal, 
asserting that the veteran died from complications from his 
service-connected PTSD.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  The file shows that by correspondence, the 
rating decision, and the statement of the case, the appellant 
has been notified of the evidence necessary to substantiate 
her claim.  Pertinent medical records, as well as a VA 
medical opinion, have been obtained.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease, 
hypertension, and arteriosclerosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be granted for the additional 
increment of disability (i.e., aggravation) of a non-service-
connected condition that is proximately due to or the result 
of an established service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

During the veteran's lifetime, service connection was 
established for PTSD (rated 100 percent), residuals of cold 
injury of the right lower extremity (rated 30 percent), and 
residuals of cold injury of the left lower extremity (rated 
30 percent).
 
The evidence, including the death certificate, indicates the 
veteran died many years after service as a result of a 
myocardial infarction (heart attack) with underlying heart 
disease (including coronary artery disease, status post 
coronary artery bypass grafting, and cardiomyopathy) and 
hypertension.  While the veteran's service medical records 
are unavailable, there is no medical evidence of record which 
suggests that the veteran's hypertension and heart condition 
were present during service or for many years later.  
Hypertension and heart disease were not incurred in or 
aggravated by service.

The appellant maintains that the veteran's service-connected 
PTSD may have led to hypertension and his fatal heart attack.  
However, as a layman, she has no competence to give a medical 
opinion on diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Opinions submitted by Mr. Thomason, the county coroner, and 
by Dr. Flanders, a psychologist, both suggest a link between 
the veteran's PTSD and his hypertension and heart disease.  
Mr. Thomason is not a physician, nor does he cite any medical 
studies which might support his opinion.  Furthermore, Mr. 
Thomason's opinion is contrary to the medical evidence of 
record suggesting that the veteran's hypertension and heart 
disease were present prior to his first manifestations of 
PTSD, and therefore are likely not caused by his PTSD.  Dr. 
Flanders is a clinical psychologist, not a physician with 
expertise in determining the medical cause of physical 
ailments.  There is no evidence that Dr. Flanders reviewed 
the veteran's medical records prior to rendering his opinion, 
and no medical evidence is cited to support his opinion that 
the veteran's stress made him more vulnerable to the 
development of hypertension/heart disease.  Dr. Flanders's 
opinion is also contrary to medical evidence suggesting that 
the veteran's hypertension and heart disease existed prior to 
the first manifestatons of his PTSD.

The opinion submitted by the VA medical physician indicates 
that the veteran's claims file was reviewed.  The VA doctor 
stated that there were no confirmed medical reports showing a 
direct association between stress and hypertension/heart 
disease, and that there was no medical evidence to support 
such a direct relationship in the veteran's case.  Given that 
the VA physician has superior medical credentials to assess 
the source of the veteran's fatal hypertension/heart disease, 
and given that the VA physician based her opinion on a review 
of all evidence in the claims folder, the Board finds it to 
be more probative than the other opinions submitted.  Wensch 
v. Principi, 15 Vet.App. 362 (2001). 

The weight of the credible evidence demonstrates that the 
veteran's fatal hypertension and heart disease were not 
caused or worsened by his established service-connected 
conditions, and the hypertension and heart disease may not be 
considered service connected on a secondary basis.  

The veteran's established service-connected conditions, PTSD 
and residuals of cold injury of the lower extremities, had a 
combined compensation rating of 100 percent.  However, these 
conditions are not shown to have hastened his death or 
otherwise played a significant role in his death.  The 
evidence shows he died of an overwhelming non-service-
connected heart attack with underlying heart disease and 
hypertension.  The established service-connected PTSD and 
residuals of cold injury of the lower extremities did not 
substantially or materially contribute to his death.

As the evidence shows that a service-connected disability did 
not cause or contribute to the veteran's death, there is no 
basis for service connection for the cause of death.  The 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

